Citation Nr: 1816849	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 6, 2013, for the grant of service connection for squamous cell carcinoma of the soft palate. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2017, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On December 6, 2012, the Veteran submitted an informal claim for service connection for squamous cell carcinoma via in-person conversation with a VA claims representative at the VA medical center.  

2.  The Veteran filed a formal claim for service connection for squamous cell carcinoma within one year of the informal claim. 


CONCLUSION OF LAW

The requirements for an effective date of December 6, 2012 for the grant of service connection for squamous cell carcinoma of the soft palate are met.  38 U.S.C. §§ 5101, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Earlier Effective Date

In this case, the AOJ granted service connection for squamous cell carcinoma of the soft palate in a September 2013 rating decision and assigned an effective date of June 6, 2013; the date of receipt of the Veteran's formal claim.  The Veteran filed a timely notice of disagreement with the assigned effective date for service connection.  

The Veteran asserts that service connection, and corresponding disability payments, should be effective from December 6, 2012, the date he initially sought VA compensation benefits for the disability.  In this regard, the Veteran asserts that he had a face-to-face conversation with a VA claims representative on December 6, 2012 regarding compensation benefits for his squamous cell carcinoma.  He further asserts that the conversation constituted an informal claim and that VA should consider the service connection claim filed as of the date of receipt of the informal claim.  For the reasons explained below, the Board agrees.

In general, except as otherwise provided, the effective date of an evaluation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017).

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  

In this case, the Veteran's formal claim for service connection for a squamous cell carcinoma of the soft palate was received at the RO on June 6, 2013.  However, the Veteran offered sworn testimony detailing the conversation he had with a VA claims representative at the VA medical center concerning his attempt to apply for compensation benefits for squamous cell carcinoma, on the day he was diagnosed, December 6, 2012.  See Transcript page 5.  

The Veteran testified that following physical examination, diagnosis, and a conversation about the likely course of treatment, a VA physician, Dr. W.Z., encouraged him to file a claim for service connection.  He also testified that Dr. W.Z. walked him down to the VA claims representative in the VA medical center so that the Veteran could file the claim that day.  Id.  He also testified that Dr. W.Z. introduced the Veteran to the claims representative and informed her of the Veteran's diagnosis.  Id.  The Veteran reported that the VA claims representative told him that he could not apply for benefits because he did not meet the "means test."  Id.

The Board finds the Veteran's statement that the physician walked him down to the VA claims representative on December 6, 2012, to be credible.  Such statement is bolstered by the evident action by Dr. W.Z. to get swift treatment for the Veteran after the Veteran had gone through months of VA treatment that did not resolve or identify the basis for the pain in the Veteran's throat.  In this regard, the Veteran was treated multiple times in 2012 for pain in the left side of his throat before the December 2012 treatment.  VA treatment records confirm that on December 6, 2012, the Veteran was physically examined by Dr. W.Z., who noted an impression of rule out squamous cell carcinoma of the soft palate.  Dr. W.Z. sent the Veteran to have a CT scan on the same day and performed a panendoscopy less than one week later.  

The Board also finds the Veteran's statement that he and Dr. W.Z. informed the VA claims representative that the Veteran sought service connection for squamous cell carcinoma of the throat, to be competent and credible.  The Board finds that the lack of a paper record of the conversation does not negate the probability that the conversation occurred.  Based on the Veteran's testimony and demeanor during the hearing, the Board has no reason to doubt his testimony.  

Having found the Veteran's testimony credible, the Board must determine whether the conversation with the VA claims representative constituted an informal claim.  The Board finds that it does.  In reaching this conclusion, the Board emphasizes that any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it specifies the benefit sought.  In this case, the communication was oral.  To find the communication insufficient because it was oral would be unfairly prejudicial to the Veteran, especially in light of the fact that the only reason that there was not a paper claim filed on December 6, 2012, was because the VA claims representative would not allow the Veteran to complete the form.

Moreover, the Board finds that the Veteran's informal claim adequately identified the benefit sought as Dr. W.Z. informed the claims representative of the Veteran's diagnosis.  See Transcript page 5.  Thus, the Board finds, at the time the Veteran filed his formal claim for compensation for squamous cell carcinoma in June 2013, there was already pending an informal claim for service connection for the same.  Moreover, because the AOJ received the formal claim within one year of the informal claim, the claim should have been considered as filed on the date of receipt of the informal claim.  

Based on the foregoing, the Board finds that an effective date of December 6, 2012 - the date of receipt of the Veteran's informal claim for service connection - is warranted.


ORDER

Entitlement to an effective date of December 6, 2012 for the grant of service connection for squamous cell carcinoma of the soft palate is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


